Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered.  
With respect to claim 1, applicant has argued that Ananthanarayanan does not disclose the axonal neurons or the dendritic neurons may have different gains and that Ananthanarayanan does not disclose presynaptic and postsynaptic neurons.  This argument is respectfully found to be not persuasive because Ananthanaryanan discloses presynaptic and postsynaptic neurons and that the presynaptic and postsynaptic neurons are connected by the relationship of the postsynaptic neuron receiving input from the presynaptic neuron,  in paragraph 0004 and in other portions of the disclosure made by Ananathanarayanan, as stated in the rejection of the last Office Action.  Ananthanarayanan discloses resistors as the conductance changing material , which implements the weights communicated between the presynaptic and postsynaptic neurons, the resistive material being phase change material (PCM)(para. 0022-0023).  Mishiko, US 5,396,581, is cited to support that the use of artificial neuron units with resistive elements for the changing of the weights and with an amplifier included  the input and output was known in the prior art (col. 7, lines 9-47).  Or-Bach et al (US 2017/0117291 A1) is cited in support that it was known in the prior art to form a neural network (para. 0558) using 3D memory structures which include phase change material as the resistive material (para. 0146, 0322, and 0541).
Applicant has also argued that the prior art relied upon in the last Office Action discloses weights but does not disclose gain.  This argument is respectfully found to be not persuasive because although the term gain is not used, the weight factor is related to the gain and determines the gain, as is well known in the art.  In support of that the weight determines the gain, Toh et al (US 2004/0248308 A1) discloses that each neuron has an output and receives an input, and each input and output has a 
With respect to claim 9, applicant has argued that if dendritic neurons 18 and 20 of Ananthanarayanan are taken to correspond to post synaptic artificial neurons, then cross point junctions are not connected in accordance with the limitations of claim 9 because they are connected to the inputs, not the outputs.  Ananthanarayanan discloses, for example, that the source of the firing is the presynaptic neuron and the target of the firing is the postsynaptic neuron (para. 0031).  This argument is respectfully considered to be not persuasive because claim 9 does not recite cross point junctions, and the rejection of claim 9 of the last Office Action  points out the disclosure in the reference of pre synaptic and post synaptic neurons and the analogy with axon and dendrite of a neuron, for example in para. 0004 and in other paragraphs of the Ananthanarayanan reference, in which it is disclosed that the axon of a pre synaptic neuron contact the dendrite of a post synaptic neuron, and in the rejection of the last office action, as stated above.   Applicant has also argued that claims 10-19 depend upon claim 9.  The same response to arguments applied to claim 9 therefore is also made with respect to claims 2-19.
Applicant has argued with respect to claim 20 that, claim 20 having been indicated as allowable, claim 20 remains allowable.  This argument is respectfully found to be not persuasive because claim 20 has been amended to change the limitation “being programmed” to  the limitation “capable of being programmed ” in lines 11 and 16.  The limitation “capable of being programmed” is a contingent limitation, and giving the broadest reasonable interpretation  to a contingent limitation in  a device claim, the claimed action need not be performed,  but the  claimed structure must be present in the structure whether or not the claimed action is performed (MPEP 2111.04 “Adapted to”…and Contingent Clauses(II)).



Claims 1-4, 6- 7, 9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al (US 2012/0173471 A1)(“Ananthanarayanan”) in view of Amitay (US 2018/0285679 A1) and of Brezzo et al (US 2016/0101569 A1)(“Brezzo”).
Ananthanarayanan discloses  a neural network (para. 0001) including
A plurality of pre-synaptic artificial neurons, as Ananthanarayanan discloses neuromorphic systems (para. 0005) in which the presynaptic and postsynaptic and synapses of the brain function analogously to those of the brain (para. 0004-0005 and 0021-0023)
A plurality of post-synaptic artificial neurons, as Ananthanarayanan discloses a synapse between two neurons (para. 0025), which is a disclosure of a pre synaptic neuron and a post synaptic neuron,
A plurality of artificial synapses, as Anantharayanan discloses the synapses are artificial (para. 0021-0022)
Each between a respective presynaptic neuron and a respective postsynaptic neuron, each synapse having a respective weight, as Ananthanarayanan discloses each neuron is given a weight (par. 0026), the weight is related to a spike timing dependent plasticity (STDP) (para. 0004) which is a measure of how much influence the synapse will have on the post synaptic target (para. 0004) and is analogous in the artificial neurons circuitry which are modeled on biological neurons (para. 0005, 0020,  and  0030-0031),
Each presynaptic neuron including a multiplying circuit programmable to amplify its output signal by a gain factor selected from a set of N gain values, as Ananthanarayanan discloses that the neurons emit a pulse when the signals they receive exceed a threshold, and the value of the pulse may increase rather than decrease (para. 0027-0028), which is a disclosure of gain in the neuron

  each postsynaptic neuron including a multiplying circuit programmed to amplify its input signal, as Ananthanarayanan discloses axonal neurons 14, 16 which receive inputs (para. 0021) and dendritic neurons 18, 20, which send out signals (para. 0021), and the signals sent out by neurons 14, 16, will be received by neurongs 18, 20 through electronic synapses which include resistors 38, 40, 42, and 44 (para. 0021 and 0022 and Fig. 1), and the neurons 14, 16 can be set to emit a pulse when the input they receive exceeds a certain threshold (para. 0027), and may be programmed to increase synaptic conductance (para. 0029) and this is a disclosure of “excitatory” behavior (para. 0004), the gain factor is different for the neurons, as the weights are different as stated above in the discussion of para. 0026,      
and each of the postsynaptic neurons being programmed to amplify its output signal by a gain factor that is different from that of the other postsynaptic neurons 18, 20 (par. 0021 and 0022 and 0027).
Ananthaanarayanan does not explicitly state amplify and Ananthanarayanan does not explicitly state the set of N gain values.
Amitay, in the same field of endeavor of neural systems emulated by circuitry (para. 0039), discloses that excitatory actions in neurons serve to amplify neuronal signals (para. 0038).
Brezzo, in the same field of neural networks (Abstract) discloses the strength of connection between neurons, which corresponds to weights, which is related to gain values, with a value of between 0 and 2.sup. m-1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the strength of weights or gain disclosed by Brezzo with the device disclosed by Ananthanarayanan because Brezzo discloses a series of values of art recognized suitability for an intended purpose.
The limitation “capable of being programmed” is a contingent limitation, and giving the broadest reasonable interpretation  to a contingent limitation in  a device claim, the claimed action need not be performed,  but the  claimed structure must be present in the structure whether or not the claimed action is performed (MPEP 2111.04 “Adapted to”…and Contingent Clauses(II)).  Ananthanarayanan in view of Amitay discloses a device as stated above, and Ananthanarayanan also discloses that the artificial neurons are capable of being programmed, as Ananthanarayanan discloses the values of the resistors, which are the phase change elements,  are predetermined (para. 0026 and 0028), which is a disclosure that the values of the being capable of being programmed.
Re claim 2: Anathanarayanan discloses the neuron signals are voltage (para. 0023 and  0030).
Re claims 3-4:  Anathanarayanan discloses that the weights are a conductance of a resistive element (para. 0023, 0026, and 0028) and that the resistors in the circuitry shown in Fig. 1, that is the resistors 38,40, 42, and 44 are variable state resistors and are weighted (para. 0022), which is a disclosure that the resistive element has a first and second state that is changed depending upon the weighting factor.
Re claim 6:  Anathanarayanan discloses that the weights are the same, as Anathanarayanan discloses the weights are normalized (para. 0025 and 0030), which is a disclosure of the weights have the same first conductance and the same second conductance.

Re claim 9:  Ananthanarayanan discloses  a neural network (para. 0001) including
A plurality of pre-synaptic artificial neurons, as Ananthanarayanan discloses neuromorphic systems (para. 0005) in which the presynaptic and postsynaptic and synapses of the brain function analogously to those of the brain (para. 0004-0005 and 0021-0023)
A plurality of post-synaptic artificial neurons, as Ananthanarayanan discloses a synapse between two neurons (para. 0025), which is a disclosure of a pre synaptic neuron and a post synaptic neuron,
A plurality of artificial synapses, as Anantharayanan discloses the synapses are artificial (para. 0021-0022)
Each between a respective presynaptic neuron and a respective postsynaptic neuron, each synapse having a respective weight, as Ananthanarayanan discloses each neuron is given a weight (par. 0026), the weight is related to a spike timing dependent plasticity (STDP) (para. 0004) which is a measure of how much influence the synapse will have on the post synaptic target (para. 0004) and is analogous in the artificial neurons circuitry which are modeled on biological neurons (para. 0005, 0020,  and  0030-0031),
Each presynaptic neuron including a multiplying circuit programmable to amplify its output signal by a gain factor selected from a set of N gain values, as Ananthanarayanan discloses that the neurons emit a pulse when the signals they receive exceed a threshold, and the value of the pulse may increase rather than decrease (para. 0027-0028), which is a disclosure of gain in the neuron
Each presynaptic neuron being programmed to amplify its output signal by a gain factor different from that of the other presynaptic neurons, as Ananthanarayanan discloses different gain factors for the neurons (para. 0026), as stated above, which is a disclosure of each presynaptic neuron being programmed to amplify its output signal by a gain factor different from that of the other presynaptic neurons  

and each of the postsynaptic neurons being programmed to amplify its output signal by a gain factor that is different from that of the other postsynaptic neurons 18, 20 (par. 0021 and 0022 and 0027),
Ananthanarayanan also discloses the pre synaptic neurons and post synaptic neurons and the synapses are arranged as cross-point junction arrangement (para. 0023 and Fig. 1),  in which N pre synaptic neurons 14,16, in the case of Fig. 1 N=2, have their inputs connected as stated above and as seen in Fig. 1, and  M post synaptic artificial neurons 18, 20, in the case of Fig. 1, M= 2 have their  output connected to the output of the first logical post-synaptic neuron and a plurality of inputs, and connected to the input of the plurality of inputs to the summing circuit, the summing circuit being the cross-point junction.
Ananthaanarayanan does not explicitly state amplify.
Amitay, in the same field of endeavor of neural systems emulated by circuitry (para. 0039), discloses that excitatory actions in neurons serve to amplify neuronal signals (para. 0038).

           Re claim 17:   Anathanarayanan discloses that the weights are a conductance of a resistive element (para. 0023, 0026, and 0028) and that the resistors in the circuitry shown in Fig. 1, that is the resistors 38,40, 42, and 44 are variable state resistors and are weighted (para. 0022), which is a disclosure that the resistive element has a first and second state that is changed depending upon the weighting factor.
   Anathanarayanan  also discloses the neuron signals are voltage (para. 0023 and  0030).   Anathanarayanan also discloses the neuron signals are current (para. 0023 and  0030).
Re claim 18:    Anathanarayanan discloses that the weights are a conductance of a resistive element (para. 0023, 0026, and 0028) and that the resistors in the circuitry shown in Fig. 1, that is the resistors 38,40, 42, and 44 are variable state resistors and are weighted (para. 0022), which is a disclosure that the resistive element has a first and second state that is changed depending upon the weighting factor.
Re claim 20:  Ananthanarayanan discloses  a neural network (para. 0001) including
A plurality of pre-synaptic artificial neurons, as Ananthanarayanan discloses neuromorphic systems (para. 0005) in which the presynaptic and postsynaptic and synapses of the brain function analogously to those of the brain (para. 0004-0005 and 0021-0023)
A plurality of post-synaptic artificial neurons, as Ananthanarayanan discloses a synapse between two neurons (para. 0025), which is a disclosure of a pre synaptic neuron and a post synaptic neuron,
A plurality of artificial synapses, as Anantharayanan discloses the synapses are artificial (para. 0021-0022)

Each presynaptic neuron including a multiplying circuit programmable to amplify its output signal by a gain factor selected from a set of N gain values, as Ananthanarayanan discloses that the neurons emit a pulse when the signals they receive exceed a threshold, and the value of the pulse may increase rather than decrease (para. 0027-0028), which is a disclosure of gain in the neuron
Each presynaptic neuron being programmed to amplify its output signal by a gain factor different from that of the other presynaptic neurons, as Ananthanarayanan discloses different gain factors for the neurons (para. 0026), as stated above, which is a disclosure of each presynaptic neuron being programmed to amplify its output signal by a gain factor different from that of the other presynaptic neurons  
  each postsynaptic neuron including a multiplying circuit programmed to amplify its input signal, as Ananthanarayanan discloses axonal neurons 14, 16 which receive inputs (para. 0021) and dendritic neurons 18, 20, which send out signals (para. 0021), and the signals sent out by neurons 14, 16, will be received by neurongs 18, 20 through electronic synapses which include resistors 38, 40, 42, and 44 (para. 0021 and 0022 and Fig. 1), and the neurons 14, 16 can be set to emit a pulse when the input they receive exceeds a certain threshold (para. 0027), and may be programmed to increase synaptic conductance (para. 0029) and this is a disclosure of “excitatory” behavior (para. 0004), the gain factor is different for the neurons, as the weights are different as stated above in the discussion of para. 0026,      

Ananthaanarayanan does not explicitly state amplify and Ananthanarayanan does not explicitly state the set of N gain values.
Amitay, in the same field of endeavor of neural systems emulated by circuitry (para. 0039), discloses that excitatory actions in neurons serve to amplify neuronal signals (para. 0038).
Brezzo, in the same field of neural networks (Abstract) discloses the strength of connection between neurons, which corresponds to weights, which is related to gain values, with a value of between 0 and 2.sup. m-1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the excitatory behavior disclosed in the device disclosed by Ananthanarayanan corresponds to amplifying behavior in view of the disclosure made by Amitay.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the strength of weights or gain disclosed by Brezzo with the device disclosed by Ananthanarayanan because Brezzo discloses a series of values of art recognized suitability for an intended purpose.
The limitation “capable of being programmed” is a contingent limitation, and giving the broadest reasonable interpretation  to a contingent limitation in  a device claim, the claimed action need not be performed,  but the  claimed structure must be present in the structure whether or not the claimed action is performed (MPEP 2111.04 “Adapted to”…and Contingent Clauses(II)).  Ananthanarayanan in view of Amitay discloses a device as stated above, and Ananthanarayanan also discloses that the artificial neurons are capable of being programmed, as Ananthanarayanan discloses .


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895